Title: George Washington to Comte de Rochambeau, 20 January 1781
From: Washington, George
To: Rochambeau, Comte de


New Windsor [New York] January 20, 1781. Discusses the mutiny in Pennsylvania. Proposes that the chain of communication between Headquarters and Rhode Island be restored. Will meet Rochambeau in Newport at the earliest convenient moment. Reports that the enemy has collected transports in North River and that Lieutenant Colonel John Laurens will stop at Newport before leaving for France.
